DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (CN204236989) in view of Leithauser et al. (US 4,411,138) and Wowk et al. (US 2005/0016198).
	Per claim 1 and 3, Zhao teaches a protective barrier (6) positioned within a shipping container (1), comprising: a protective liner (6) having an inner surface (inside surface of 6) defining a chamber  (space defined by inner surface of 6), an outer surface (outside surface of 6) on an opposing side of the inner surface, and tabs (9) positioned on the outer surface of the protective liner and configured to interlock with a notch (10) on an inner vessel (1) of the shipping container but fails to explicitly teach a temperature sensor channel that runs along a longitudinal length of the outer surface of the protective liner and configured to guide a temperature sensor lead wire (claim 1), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (claim 3).
	Regarding the channel, Leithauser teaches a cryogenic container including a sensor channel (66) that runs along a longitudinal length of an outer surface (50) of a protective liner (42) and configured to guide a sensor lead wire (col. 5, lines 27-28 of Leithauser) (claim 1), wherein the sensor channel is configured to protect the sensor lead wire from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (see figure 7 of Leithauser showing sensor lead wire 68 protected) (claim 3) for maintaining the container in proper operating conditions (col. 5, lines 28-29 of Leithauser).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a channel that runs along a longitudinal length of an outer surface of a protective liner and configured to guide a sensor lead wire (claim 1), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (claim 3), as taught by Leithauser in the invention of Zhao, in order to advantageously maintain the container in proper operating conditions.
	Regarding the sensor channel being for a temperature sensor, it is old and well known in the art of shipping to use temperature sensors.  For example, Wowk teaches a cryogenic shipping container (11) including a temperature sensor (18) for maintain a desired set temperature (para. 0042).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor, as taught by Wowk in the combined teachings, in order to advantageously maintain a desired set temperature (para. 0042).
	Per claim 2, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, teaches wherein the protective liner is a disposable (the protective liner is fully capable of being disposed of, thus the protective liner is “disposable”).
	Per claim 4, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, 
teaches 
wherein the protective liner (6) is made from a material that is configured to conform around a commodity or product (“vaccines”, pg. 3, para. 2, of English Translation, 4, and 5) inserted into the protective liner but is rigid at cryogenic temperatures (the liner is necessarily rigid under cryogenic temperatures since the liner provides structural support).
	Per claim 5, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, teaches the tabs (9) interlock with the notch (10).
Further, it is understood claim 5 includes the recitation “to prevent accidental removal when loading or unloading the shipping container” which is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (MPEP 2114, section II). While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
To clarify, the tabs and notch are fully capable of preventing accidental removal when loading or unloading the shipping container.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Zhao (CN204236989) in view of Leithauser et al. (US 4,411,138) and Wowk et al. (US 2005/0016198) as applied to the claims above and further in view of Angus et al. (US 5,857,351).
	Per claim 6, Zhao, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Zhao, as modified, fails to explicitly teach a base positioned at a bottom of the protective liner and having one or more rigid protrusions to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder that is configured to hold one or more accessories.
	However, Angus teaches a cooling container including a base (bottom of 11) positioned at a bottom of the protective liner (11) and having one or more rigid protrusions (30) to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder (16) that is configured to hold one or more accessories for seating an accessory holder (col. 2, lines 42-43).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a base positioned at a bottom of the protective liner and having one or more rigid protrusions to form the shape of the protective liner, wherein the base is configured to interlock with an accessory holder that is configured to hold one or more accessories, as taught by Angus in the invention of Zhao, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 7,540,168) in view of Purdum (US 5,899,088) and Long et al. (US 4,782,670).
	Per claim 7, Schuman teaches a cryogenic storage device (fig. 1), comprising: a Dewar (10 and 18 combined are considered the Dewar) for storing or transporting cryogenic material (para. 0024), the Dewar having an inner surface (i.e. outer surface of 18 and the interior surface of 10 combined form “an inner surface”) and a first transition area (i.e. upper region of 18) and a second transition area (i.e. lower region of 18) on the inner surface (surfaces of 18); a protective barrier (i.e. 14) positioned within the inner surface (i.e. outer surface of 18 and the interior surface of 10) of the Dewar and configured to prevent contact between cryogenic material stored within the protective barrier and the inner surface of the Dewar (when the wall of 14 that surrounds 18 is around 18, the protective barrier will prevent contact between cryogen in material stored in the lower region of 10), the protective barrier having a protective liner (i.e. 14 is considered “a liner”); and an accessory holder (30) positioned within the protective liner and configured to accommodate a plurality of accessories but fails to explicitly teach the protective liner  that has a first row of one or more tabs that snap into the first transition area and a second row of one or more tabs that snap into the second transition area, the protective liner having a base positioned at a bottom of the protective liner, the base having a plurality of rigid and concentric protrusions to form a shape of the protective liner.
	However, it is old and well known to use snaps to secure elements together during storage and shipping using snaps.  For example, Purdum teaches a storage and shipping system for temperature sensitive product including a protective liner (outer material of 140) that has a row of a tab (tab with 402 on left as shown in figure 10) that snap (via 402) into a first transition area ( area of 110 where left 402 snaps) and a second row of a tab (tab with 402 on right as shown in figure 10) that snaps (via 402) into a second transition area (area of 110 where right 402 snaps) for securing a stored product in place (col. 11, lines 4-5).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protective liner that has a first row of one or more tabs that snap into a first transition area and a second row of one or more tabs that snap into a second transition area, as taught by Purdum in the invention of Schumann, in order to advantageously secure a stored product in place (col. 11, lines 4-5), thereby preventing damage to the product.
	Regarding the concentric protrusions, Long teaches a container for storing cooled fluids including a protective liner (12) having a base (bottom of 12 ) posited at a bottom the protective liner, the base having a plurality of rigid and concentric protrusions (24) to form a shape of the protective liner for supporting the protective liner and maintaining a space between the protective liner and an outer container (col. 5, lines 10-18).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protective liner having a base posited at a bottom the protective liner, the base having a plurality of rigid and concentric protrusions to form a shape of the protective liner, as taught by Long in the combined teachings, in order to advantageously support the protective liner and maintain a space between the protective liner and an outer container (col. 5, lines 10-18), thereby maintaining a desired thermal state of the container.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 7,540,168) in view of Purdum (US 5,899,088) and Long et al. (US 4,782,670) as applied to the claims above and further in view of Angus et al. (US 5,857,351).
	Per claim 8, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Shuman, as modified, fails to explicitly teach wherein the protective barrier has one or more dimples, wherein the accessory holder is configured to snap or fasten to the one or more dimples to prevent accidental removal of the accessory holder.  
	However, Angus teaches container including wherein a protective barrier (11) has a dimple (30), wherein the accessory holder (16) is configured to snap to the dimples to prevent accidental removal of the accessory holder (i.e. when the dimple finds the mating depression the accessory holder will “snap” into place) for seating an accessory holder (col. 2, lines 42-43). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protective barrier has a dimple, wherein the accessory holder is configured to snap to the dimples to prevent accidental removal of the accessory holder (claim 8), as taught by Angus in the invention of Shuman, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
	Per claim 16, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 7. Further, Shuman, as modified, fails to explicitly teach wherein the base is configured to interlock with the accessory holder that is configured to accommodate the plurality of accessories. However, Angus teaches a cooling container wherein a base (bottom of 11) is configured to interlock with an accessory holder (16) that is configured to accommodate one or more accessories for seating an accessory holder (col. 2, lines 42-43). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide wherein a base is configured to interlock with an accessory holder that is configured to accommodate one or more accessories, as taught by Angus in the invention of Shuman, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 7,540,168) in view of Purdum (US 5,899,088) and Long et al. (US 4,782,670) as applied to the claims above and further in view of McCormick (US 2017/0343264).
	Per claim 9 and 11, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Shuman, as modified, fails to explicitly teach wherein the first row of the one or more tabs are positioned on a perimeter of the protective liner, wherein the protective liner has a temperature sensor channel on a side of the protective liner and that is configured to guide a temperature sensor lead wire (claim 9) and wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when the cryogenic material is loaded into or unloaded out of the protective liner (claim 11).
	Regarding the position of the first row, Purdum a teaches a storage and shipping system for temperature sensitive product including a first row of tabs (i.e. tab with 402 on left as shown in figure 10) are positioned on a perimeter of a protective liner (i.e. see figure 10 showing the showing the first row on “a perimeter”) for securing a stored product in place (col. 11, lines 4-5).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first row of a tab be positioned on a perimeter of a protective liner, as taught by Purdum in the invention of Schumann, in order to advantageously secure a stored product in place (col. 11, lines 4-5), thereby preventing damage to the product.
	Regarding the temperature sensor, monitoring temperature of a temperature sensitive shipping system is old and well known in the art of cold chain shipping.  For example, McCormick teaches a cold chain shipping and storage system wherein a protective liner (48) having a temperature sensor channel (channel that accommodates 46) on a side of the protective liner that is configured to guide a temperature sensor lead wire (see figure 2) (claim 9), wherein the temperature sensor channel (pathway for wire for 66) is configured to protect the temperature sensor lead wire (i.e. wire for 66) from abrasion when a commodity or product is loaded into or unloaded out of the protective liner (the wire is surrounded by protective/insulative foam, thus the channel is configured to protect the temperature sensor lead wire) (claim 11) for providing an accurate indication of the temperature of the contents (para. 0050).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protective liner having a temperature sensor channel on a side of the protective liner that is configured to guide a temperature sensor lead wire (claim 9), wherein the temperature sensor channel is configured to protect the temperature sensor lead wire from abrasion when the cryogenic material is loaded into or unloaded out of the protective liner (claim 11), as taught by McCormick in the combined teachings, in order to advantageously provide an accurate indication of the temperature of the contents (para. 0050).
	Per claim 10, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Shuman, as modified, teaches wherein the protective liner is disposable (i.e. the protective liner is capable of being disposed of, thus the protective liner is disposable).
	Per claim 14, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Shuman, as modified, teaches wherein the first transition area (i.e. upper region of 18) is positioned between a neck tube and a payload area of the Dewar (i.e. the first region is positioned in the center of the storage device, thus the first region is between a neck and payload area) and the second transition area is positioned within the neck tube of the Dewar (i.e. 18 is positioned within the center of the Dewar thus the second transition area is “within” the neck tube when the Dewar is viewed from above).
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US 7,540,168) in view of Purdum (US 5,899,088), Long et al. (US 4,782,670), and McCormick (US 2017/0343264) as applied to the claims above and further in view of Mykleby (US 4,266,670).
	Per claim 13, Shuman, as modified, meets the claim limitations as disclosed in the above rejection of claim 9.  Further, Shuman, as modified, fails to explicitly teach wherein the protective liner is collapsible.  However, it is old and well known to have elements be collapsible for storing purposes.  For example, Mykleby teaches a storage system wherein a protective liner is collapsible (col. 2, lines 55-57) for folding flat during shipping for reuse (col. 1, lines 48-49).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a protective liner be collapsible, as taught by Mykleby in the invention of Shuman, as modified, in order to advantageously fold flat during shipping for reuse (col. 1, lines 48-49).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadrey et al. (US 2017/0202213) in view of Leithauser et al. (US 4,411,138), Wowk et al. (US 2005/0016198), and Angus et al. (US 5,857,351).
	Per claims 17-20, Gadrey teaches a protective barrier, comprising: a protective liner (11) having a base (bottom surface of 11), an inner surface (inside surface of 11) defining a chamber (i.e. inner space defined by the inner surface of 11), an outer surface (outside surface of 11) on an opposing side of the inner surface; one or more container attachment devices (16) positioned on the perimeter of the protective liner (claim 17); and 	wherein the one or more container attachment devices is a fastener (para. 50) that locks with a corresponding barrier attachment device on a shipping container (10) (claim 20) but fails to explicitly teach a temperature sensor channel that runs along a longitudinal length of the outer surface of the protective liner, one or more accessory attachment devices configured to attach to an accessory holder (claim 17), wherein the one or more accessory attachment devices are positioned at the base of the liner and is integrally formed with the base of the protective liner (claim 18), wherein the protective liner is cylindrically shaped and has a diameter of between approximately 8-9 inches or 3-4 inches (claim19), and wherein the one or more accessory attachment device is a connector, a groove, a tab, a lip, a notch, a dimple or other indentation, fastener or protrusion that locks, interlocks, connects or otherwise attaches with the accessory holder (claim 20).
	Regarding the channel, Leithauser teaches a cryogenic container including a sensor channel (66) that runs along a longitudinal length of an outer surface (50) of a protective liner (42) and configured to guide a sensor lead wire (col. 5, lines 27-28 of Leithauser) for maintaining the container in proper operating conditions (col. 5, lines 28-29 of Leithauser).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a channel that runs along a longitudinal length of an outer surface of a protective liner and configured to guide a sensor lead wire, as taught by Leithauser in the invention of Zhao, in order to advantageously maintain the container in proper operating conditions.
	Regarding the sensor channel being for a temperature sensor, it is old and well known in the art of shipping to use temperature sensors.  For example, Wowk teaches a cryogenic shipping container (11) including a temperature sensor (18) for maintain a desired set temperature (para. 0042).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor, as taught by Wowk in the combined teachings, in order to advantageously maintain a desired set temperature (para. 0042).
 	Regarding the accessory attachment device, Angus teaches a protective barrier including an accessory attachment device (30) configured to attach to an accessory holder (16) (claim 17), wherein the one or more accessory attachment devices (30) are positioned at the base of a liner (11) and is integrally formed with the base of the protective liner (see figure 2) (claim 18), wherein the protective liner is cylindrically shaped (see figure 2) and has a diameter (see figure 2) (claim19), and wherein the one or more accessory attachment device (30) is a dimple that connects with the accessory holder (16) (claim 20) for seating an accessory holder (col. 2, lines 42-43).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an accessory attachment device configured to attach to an accessory holder (claim 17), wherein the one or more accessory attachment devices are positioned at the base of a liner and is integrally formed with the base of the protective liner (claim 18), wherein the protective liner is cylindrically shaped and has a diameter (claim19), and wherein the one or more accessory attachment device is a dimple that connects with the accessory holder (claim 20), as taught by Angus in the invention of Gadrey, in order to advantageously seat an accessory holder (col. 2, lines 42-43), thereby preventing misalignment during the installation of the accessory holder and damage to contents within the accessory holder.
Regarding the diameter of the protective liner being between approximately 8-9 inches or 3-4 inches; one having skill in the art of shipping would have known that a diameter of the liner would determine the size of contents that can be maintained under cooling during shipping.  Therefore the diameter of the liner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the diameter is adjusted the amount and size of contents that can be cooled during shipping is adjusted.  Therefore, since the general conditions of the claim, i.e. the cylindrically shaped protective liner was disclosed in the prior art by Gadrey, as modified, it is not inventive to discover the optimum workable value of the diameter by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the protective liner disclosed by Gadrey, as modified, having a diameter of between approximately 8-9 inches or 3-4 inches.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763